Title: To Thomas Jefferson from Le Roy, 30 September 1788
From: Le Roy
To: Jefferson, Thomas


          
            aux Galeries du Louvre ce 30 Septembre 1788
          
          J’ai L’honneur de vous ecrire Monsieur au Sujet de M. Le Chr. Quesnay et pour vous certifier que connoissant les diverses personnes qui ont signé L’écrit qu’il a donné à M. Rouelle (et qui atteste Les Suffrages unanimes qu’il a obtenus pour La Place de Professeur dans L’académie naissante de Richmond) et en même tems le caractère de leur écriture, Vous pouvez y avoir foi et y donner votre attache en Conséquence. On m’a donné Monsieur des nouvelles allarmantes sur Le Compte de M. Franklin. J’espere cependant qu’avec L’excellente constitution que La nature lui a donnée, il se tirera de cette crise comme des autres. Je suis bien enchanté que M. Quesnay me procure cette Occasion de vous renouveller les assurances des Sentimens distingués avec Lesquels J’ai L’honneur d’être bien Sincèrement Monsieur Votre très humble et très obéïssant Serviteur,
          
            
              Le Roy
            
          
          
            de 1 Acade. des Scienc.
          
        